— In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Bogacz, J.), dated March 16, 2006, which, upon a fact-finding order of the same court dated February 1, 2006, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of attempted criminal mischief in the fourth degree and resisting arrest, adjudged him to be a juvenile delinquent and placed him on probation for a period of 18 months. The appeal from the order of disposition brings up for review the fact-finding order.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (see Matter of David H., 69 NY2d 792, 793 [1987]; People v Contes, 60 NY2d 620, 621 [1983]; Matter of Nikita P, 3 AD3d 499, 500 [2004]), we find that it was legally sufficient to establish, beyond a reasonable doubt, that the appellant committed acts which, if committed by an adult, would have constituted the crimes of attempted criminal mischief in the fourth degree (see Penal Law §§ 110.00, 145.00) and resisting arrest (see Penal Law § 205.30). Rivera, J.P, Goldstein, Dillon and Garni, JJ., concur.